El Juez Asociado Sb. "Wolf,
emitió la opinión del tribunal.
En este recurso sólo se trata de la cuestión de si un ma-rido puede sin el consentimiento de su esposa, ai comprar-una propiedad inmueble, hipotecar dicha propiedad a favor del vendedor por el precio de venta aplazado. Santiago F. Lorenzi y su esposa, por escritura pública de fecha junio 22, 1911, vendieron a Domingo Agostini varias fincas, es-tando una de ellas situada en Guayama y las demás en En-maeao. El precio estipulado fué la suma de $4,500. El comprador pagó $500 de contado, y los $4,000 necesarios para completar el precio de la venta, convino dicho comprador en pagarlos en ocho plazos de $500 cada uno. Para garantizar el fiel cumplimiento de esta obligación de pagar, el referiólo comprador constituyó en la misma escritura, hipoteca sobre la propiedad que le fué vendida. Un cesionario de los ven-dedores presentó la escritura de hipoteca al registrador ole Humacao quien se negó a verificar su inscripción por el fun-damento de que la propiedad que trataba de hipotecarse pertenecía a los bienes conyugales, y por tanto que era nece-sario el consentimiento de la esposa.
Sostiene en substancia el apelante que parte de la con-sideración o causa para la venta de la propiedad fue 3a. garantía hipotecaria dada por el deudor. Insiste en que el contrato es uno solo y que la venta y la hipoteca dependen *706una ele la otra y que ninguna puede existir sin la otra. En otras palabras, que para que exista la venta la hipoteca tiene a su vez que ser válida.
La cuestión que lia de ser considerada es lo que realmente tuvo lugar. Hubo un precio de una parte y un traspaso de la otra. El contrato de compraventa era $500 de contado y $4,000 que luego habían de pagarse, con lo cual quedó per-feccionado el contrato. La hipoteca fue en este caso como lo es siempre, un contrato en garantía del cumplimiento de una obligación principal, y sin dicha obligación ningún con-trato de hipoteca puede subsistir. Artículo 1758 del Código Civil; artículo 1857 del Código Civil español; y véanse ios Comentarios de Manresa, tomo 12, páginas 382 y siguientes; 150 y siguientes, sobre dicho artículo. Como sugiere Man-resa, el contrato de hipoteca carecería de objeto sin existir otra obligación principal cuyo cumplimiento asegure y ga-rantice. Puesto que la. existencia del contrato principal de compraventa supone necesariamente un traspaso, el título a la propiedad pasó del anterior dueño al comprador. Como este comprador era un hombre casado, tenía que presumirse que compraba a nombre ele la sociedad conyugal. Además, es un principio bien establecido de jurisprudencia referente a .• las hipotecas, que sólo el dueño de la cosa o propiedad puede hipotecarla. El dueño, como hemos visto, era la socie-dad conyugal, y el registrador estaba obligado a observar los preceptos del artículo 1328 del Código Civil, según el cual el consentimiento de la esposa es un requisito previo indispensable. D'ebe confirmarse la nota.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.